Citation Nr: 0504614	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  99-08 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for 
postoperative residuals of an appendectomy for appendiceal 
abscess with recurrent diarrhea, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  This case was remanded by the Board 
in September 2000 and June 2003; it was returned to the Board 
in December 2004.


FINDING OF FACT

Postoperative residuals of an appendectomy for appendiceal 
abscess with recurrent diarrhea are not manifested by a 
definite interference with absorption and nutrition, or an 
impairment of health objectively supported by examination 
findings including definite weight loss.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for the 
postoperative residuals of an appendectomy for appendiceal 
abscess with recurrent diarrhea have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.112, 4.114, Diagnostic Code 7319, 7328 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the instant appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  The VCAA, 
codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R § 3.159, amended VA's duties to 
notify and assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.   

In this case, VA provided VCAA notices after the initial 
adjudication of the claim.  The Board finds, however, that 
the out-of-sequence VCAA notices are not prejudicial to the 
veteran for the reasons specified below.  

In July 2002, the Board provided the veteran with the text of 
the revised 38 C.F.R. § 3.159 and afforded him the 
opportunity to present any additional argument or evidence.  
In a March 2003 correspondence, the Board notified him of the 
VCAA, including the type of evidence needed to substantiate 
his claim, namely, evidence tending to show that his 
disability meets the criteria for the next higher rating.  
The veteran was informed that VA would make reasonable 
attempts to obtain relevant evidence such as private medical 
records, employment records, or records from state or local 
government agencies, and that VA would make as many requests 
as necessary to obtain records from Federal agencies (unless 
VA determined the requests were futile, or that the records 
did not exist).  He was also advised to send VA copies of any 
relevant evidence in his possession, and that he was free to 
obtain and submit any relevant evidence himself.  He was 
given 30 days to respond.

In June 2003, the Board remanded the case in light of the 
impact of the decision by the U.S. Court of Appeals for the 
Federal Circuit in Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In November 2003, 
VA issued the veteran correspondence which provided similar 
information as that contained in the Board's March 2003 
letter.  The November 2003 correspondence specifically 
notified him that he had until March 2004 to ensure that VA 
received any evidence in response to the March 2003 letter.  
Thereafter, his claim was re-adjudicated, and a February 2004 
supplemental statement of the case was issued which included 
the text of the revised 38 C.F.R. § 3.159.

The above VCAA notices, while out of sequence, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and of Charles v. 
Principi, 16 Vet. App. 370 (2002).  Further VCAA notice is 
not required.  

Also as to the content of the March 2003 correspondence in 
particular, that is, the 30 days to respond provided for in 
that letter, as noted above, the November 2003 correspondence 
specifically advised him that he had until March 2004 to 
ensure that any additional evidence was received.  Moreover, 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2004), now provides that 
the Secretary of VA may make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.

In short, any defect with respect to the sequence of the 
March 2003 and November 2003 VCAA notices did not prejudice 
the veteran's claim because he had adequate notice of the 
need to submit evidence to substantiate his claim, and the 
opportunity to submit such evidence.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).   

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112, concerning weight loss, were changed.  
The veteran has not been provided the amended language of 
that regulation, but there is no prejudice to him in 
proceeding with a decision in the instant appeal.  The 
amended regulation establishes a definition of "weight 
loss" by reference to a baseline weight calculated by 
determining a veteran's average weight for the two-year 
period prior to the onset of the disability at issue.  Here, 
the gastrointestinal disorder at issue originated in June 
1952, and the only weight measurements on file prior to that 
date show that he weighed 195 pounds.  None of the records on 
file since service document his weight as less than 215 
pounds, and the medical records on file since 1998 in 
particular show that he has consistently weighed at least 230 
pounds.  He clearly has not demonstrated weight loss under 
the amended regulation, and the amendments to 38 C.F.R. 
§ 4.112 are therefore not favorable to his claim under the 
facts of this particular case.

The Board also notes that the veteran was not issued a 
supplemental statement of the case following a June 2004 VA 
examination.  Although the examination, ordered in connection 
with claims not currently before the Board, provided 
information concerning his weight, the Board finds that the 
information is merely cumulative of other evidence already 
considered by the RO in the statement of the case and 
supplemental statements of the case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by him were obtained by the RO.  Those 
records include service medical records; private medical 
records for October 1991 to February 1999 (including from the 
Medical Center of Central Massachusetts and University of 
Massachusetts Memorial Health Center); VA treatment records 
for January to April 1999; statements from R. Klugman, M.D.; 
statements from the veteran's spouse, children, sister, and 
three acquaintances; and a statement from the appellant's 
former employer.  In addition, he was afforded VA 
examinations of his disability in January 1999 and November 
2000.  While the September 2000 remand requested that the 
veteran undergo a VA examination addressing, inter alia, the 
question of whether he suffered from any peritoneal or other 
adhesions due to his service-connected gastrointestinal 
disorder, the November 2000 examiner did not address that 
question directly.  As will be discussed in further detail 
below, however, the Board will consider all of the veteran's 
gastrointestinal symptoms in determining whether he is 
entitled to an increased rating.  

The Board realizes that the veteran has not been examined by 
VA in over four years, and that the latest treatment records 
on file are dated in April 1999.  The case was remanded in 
September 2000 in part for the veteran to identify sources of 
relevant treatment, and in response, private medical records 
for April 1996 to February 1999 were obtained.  He was 
thereafter advised in the Board's March 2003 correspondence 
and VA's November 2003 letter to identify and/or submit any 
outstanding medical records, but he did not respond.  In 
December 2004, he was advised that his case was being 
certified to the Board, and that he could still submit 
additional evidence; he did not respond.  Neither he nor his 
representative has otherwise suggested that the veteran's 
disability has worsened in severity since the November 2000 
VA examination, or identified any outstanding medical records 
for VA to obtain.  The Board therefore finds that VA's duty 
to assist the veteran has been fulfilled.
 
In January 2005, the representative stated that the Board 
should remand the case for proper development and 
adjudication.  Unfortunately, he did not further elaborate on 
this request, he did not otherwise identify any procedural or 
evidentiary deficiency, and the Board finds none.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  Bernard.

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected gastrointestinal disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.

Briefly, as noted in the Introduction, the veteran's period 
of service ended in April 1955.  In July 1998, service 
connection was granted for the gastrointestinal disability at 
issue; the disorder was evaluated as 30 percent disabling.  
This evaluation has remained in effect since.

The veteran's April 1951 service entrance examination showed 
that he weighed 195 pounds.  The service medical records 
document treatment from June to July 1952 for an appendiceal 
abscess for which he underwent an appendectomy.  He developed 
diarrhea following the procedure.   

At an April 1955 separation examination the veteran weighed 
195 pounds.  He weighed 215 pounds at a July 1958 VA 
examination. 

Private medical records on file for the period from October 
1991 to February 1999 show that an upper gastrointestinal 
series and small bowel follow through in October 1991 were 
unremarkable.  A barium enema revealed evidence of 
diverticulosis.  A colonoscopy in January 1997 revealed the 
presence of diverticulosis and two polyps.  Other records 
show that the veteran's hemoglobin was within the identified 
reference range for normal, and that examination of his 
abdomen was silent for any identified abnormalities.

In a statement received in June 1997, Dr. R. Klugman 
indicated that the loss of the veteran's ileocecal valve 
resulted in loose stools.  He noted that the veteran limited 
his activities secondary to frequent loose stools, and that 
the appellant was on a chronic anti-diarrheal prescription.  
In a May 1998 statement, Dr. Klugman re-iterated that the 
veteran experienced diarrhea dating to service, and in a 
November 1998 statement noted that the diarrhea had recently 
intensified; he indicated that without life-long medication 
to control the diarrhea, it would be disabling.  In a 
November 1999 statement he concluded that the veteran's 
diarrhea was not anticipated to improve.

In October 1997 statements, the veteran's sister indicated 
that he was in poor health; his children noted that he 
experienced diarrhea and intestinal discomfort; and three 
acquaintances explained that his diet and activities were 
restricted.

In a November 1997 statement the veteran's spouse reported 
that his diet and activities were restricted. 

On file are VA treatment records for January to April 1999 
which show that the veteran reported persistent diarrhea, 
particularly after eating meals.  Examination of his abdomen 
was benign.  His weight ranged from 230 to 235 pounds, and he 
was described as obese.  An upper gastrointestinal series was 
reported as normal, with no evidence of a small bowel 
resection.  His treating healthcare providers questioned 
whether he was missing his terminal ileum and whether he had 
some degree of malabsorption or irritable bowel syndrome.  
They noted that he was not malnourished.

The veteran was afforded a VA examination in January 1999, at 
which time he complained of daily diarrhea tending to occur 
30 minutes after eating.  He described his stools as watery 
with rare blood associated with tenesmus, but without mucus.  
He experienced occasional pain and cramping, but no nausea or 
vomiting.  He described his normal weight as 240 pounds, and 
indicated that his diet was bland.  Physical examination 
showed that he weighed 240 pounds and was obese.  Examination 
of the abdomen did not reveal any organs or masses with 
palpation.  The veteran exhibited minimal right lower 
quadrant tenderness.  The diagnoses were status post ruptured 
appendix and abscess with exploratory laparotomy and removal; 
diverticulosis, and chronic diarrhea.

In an April 1999 statement, the veteran's former employer 
indicated that the appellant had been employed for 12 years 
as a police dispatcher and reserve officer until August 1996.  
The employer noted that the veteran had performed his duties 
well until the department upgraded the equipment used by the 
appellant, and explained that the claimant was unable to 
grasp the changes made to the equipment.  The employer stated 
that the veteran was using several prescription medications 
at the time, which appeared to affect his ability to handle 
the increased workload, and that the appellant agreed to 
retire in 1996.  The employer lastly indicated that since 
1996 the veteran also evidenced an inability to perform as a 
reserve officer because of medications used and other 
illnesses experienced.

The veteran was afforded a VA examination in November 2000, 
at which time he reported that he experienced some relief of 
his symptoms with anti-diarrheal medication.  He reported 
experiencing increased episodes of diarrhea which now 
occurred almost immediately after eating.  He described 
having about eight stools per day and two stools at night; 
none of the stools contained blood or mucous.  The veteran 
also reported that he was fecally incontinent and soiled 
himself up to four times each week.  He admitted to very 
brief abdominal cramping with the diarrhea, but he denied any 
nausea, vomiting, abdominal pain, hematemesis or melena.  
Physical examination disclosed that he weighed 250 pounds.  
His abdomen was obese, with no palpable organs or masses, but 
with minimal right lower quadrant tenderness.  The examiner's 
diagnoses were, in pertinent part, the same as at the January 
1999 examination, and the examiner concluded that the veteran 
did not have any weight loss or anemia.  He determined that 
the veteran's gastrointestinal symptoms were at least as 
likely as not service-connected, but that the symptoms were 
moderate in degree.  The examiner lastly concluded that the 
veteran's current impairment was due only partially to the 
service-connected gastrointestinal disorder, estimating that 
impairment as 30 percent.

On file is a pamphlet submitted by the veteran describing the 
side effects of the medication he uses for diarrhea.  The 
pamphlet indicates that while his body is adjusting to the 
medication, side effects might include dizziness and 
drowsiness.

In several statements the veteran indicated that his 
gastrointestinal disorder restricts his diet and rendered him 
fecally incontinent.  He also contended that the medications 
he uses for his gastrointestinal disorder affected his 
ability to drive and shortened his working career.  In an 
April 1999 statement he explained that he had lost 25 pounds.

At a June 2004 VA examination, the veteran was described as 
bed and wheelchair-bound on account of hydrocephalus and 
difficulty with walking.  He weighed 259 pounds and his 
abdomen was described as obese without masses or tenderness.  
He was chronically ill-appearing.  The examiner concluded 
that the veteran had atrial fibrillation.  No history of 
incontinence was noted.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).

The Board initially notes that service connection is not in 
effect for any gastrointestinal disability other than for 
postoperative residuals of an appendectomy for appendiceal 
abscess with recurrent diarrhea.  The only medical opinion of 
record that addresses which gastrointestinal symptoms are 
associated with the service-connected disorder essentially 
indicates that all symptoms reported on VA examination are 
attributable to the service-connected disability.  
Accordingly, the Board, in addressing the proper evaluation 
assignable for the veteran's postoperative residuals of an 
appendectomy for appendiceal abscess with recurrent diarrhea, 
will consider all of the veteran's gastrointestinal symptoms 
as if they are a part of the service-connected disorder.  See 
Mittleider v. West, 11 Vet. App 181 (1998).  

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight'" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (2000).

Effective July 2, 2001, the provisions of 38 C.F.R. § 4.112 
were revised.  See 66 Fed. Reg. 29,486 - 29,489 (2001).  On 
and after that date, 38 C.F.R. § 4.112 reads as follows:  

For purposes of evaluating conditions in 
§ 4.114, the term "substantial weight 
loss" means a loss of greater than 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer; and the term "minor weight 
loss" means a weight loss of 10 to 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer.  The term "inability to gain 
weight" means that there has been 
substantial weight loss with inability to 
regain it despite appropriate therapy.  
"Baseline weight" means the average 
weight for the two-year-period preceding 
onset of the disease.  

66 Fed Reg. 29,488.

The RO rated the veteran's disability as 30 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Codes 7328-7319.  Under 
Diagnostic Code 7319, a maximum 30 percent evaluation is 
warranted for severe irritable colon syndrome, with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.  Under Diagnostic Code 7328, symptomatic resection 
of the small intestine with diarrhea, anemia and inability to 
gain weight warrants a 20 percent evaluation.  Resection of 
the small intestine with definite interference with 
absorption and nutrition, manifested by impairment of health 
objectively supported by examination findings including 
definite weight loss warrants a 40 percent evaluation.  
38 C.F.R. § 4.114, Diagnostic Code 7328.

As noted above, a maximum 30 percent evaluation is assignable 
for irritable colon syndrome.  With respect to Diagnostic 
Code 7328, the veteran has recurrent diarrhea which is only 
somewhat responsive to medication.  Still, the evidence does 
not show a definite interference with absorption or 
nutrition, or objective evidence of an impairment of health.  
Further, despite his report of losing 25 pounds, his weight 
since 1998 has actually increased steadily from 230 pounds to 
260 pounds, and he has consistently been described as obese; 
he has not demonstrated any weight loss for rating purposes, 
even under the amended criteria of 38 C.F.R. § 4.112.  An 
evaluation in excess of 30 percent under Diagnostic Code 7328 
is therefore not warranted. 

The Board has considered whether a higher evaluation could be 
assigned under an alternative diagnostic code.  While the 
veteran experiences some abdominal tenderness, he describes 
the tenderness as minimal, and he denies any symptoms of 
nausea or vomiting.  The evidence does not reflect any 
episodes of colic distension, or X-ray findings of definite 
partial obstruction.  A higher evaluation under Diagnostic 
Code 7301 (peritoneal adhesions), which requires such 
findings, is not warranted.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7301 and Note (2004).

A 60 percent evaluation is warranted for severe ulcerative 
colitis, with numerous attacks a year and malnutrition, the 
health only fair during remissions.  38 C.F.R. § 4.114, 
Diagnostic Code 7323 (2004).  As the evidence shows that the 
veteran is not malnourished (and is in fact obese), and does 
not have any identified severe complications, the Board finds 
that the preponderance of the record is against assignment of 
a rating in excess of 30 percent under Diagnostic Code 7323.

A 60 percent evaluation is warranted for impairment of 
sphincter control with extensive leakage and fairly frequent 
involuntary bowel movements.  38 C.F.R. § 4.114, Diagnostic 
Code 7332 (2004).  Although he reported at his November 2000 
examination that he is fecally incontinent and soils himself 
up to four times in a week, the first and only occasion the 
veteran reported fecal incontinence was at that examination, 
at which time there was no indication that he wore a pad or 
that his clothes showed evidence of soiling.  None of his 
family members suggested that he soiled his clothes or was 
otherwise fecally incontinent, and there is no indication 
that the veteran has mentioned any such problem to his 
treating physicians before or since.  The Board finds it 
particularly probative that the veteran has not identified 
any source of treatment for gastrointestinal disability since 
2000, and that his primary physician, Dr. Klugman, has not 
mentioned any disability due to fecal incontinence.  In light 
of the above, the Board finds that even if the veteran 
experiences some incontinence, he clearly does not experience 
extensive leakage secondary to any impairment of sphincter 
control.  A higher rating under Diagnostic Code 7332 is 
therefore not warranted. 

Accordingly, there is no basis in the record for assignment 
of a disability evaluation in excess of 30 percent for 
postoperative residuals of an appendectomy for appendiceal 
abscess with recurrent diarrhea.  38 C.F.R. § 4.3.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2004).  The veteran argues that the medications used to 
control his diarrhea prevented him from performing his duties 
as a police dispatcher and reserve police officer.  His 
representative now argues that the diarrhea is completely 
incapacitating.  The Board points out that the veteran's 
former employer did not even suggest that the 
gastrointestinal disorder directly affected the appellant's 
performance.  The employer moreover noted that the veteran 
functioned well at his job for a number of years while using 
medication, and that he retired in 1996 because he was unable 
to adapt to upgraded equipment.  The pamphlet submitted by 
the veteran indicates that his medication, which he has used 
for a number of years, might induce dizziness and drowsiness 
while his body adjusts to the medication; the pamphlet does 
not suggest that those side effects continue indefinitely.  
The Board finds the veteran's argument that his anti-
diarrheal medication interferes with his employment 
unpersuasive, and points out that the November 2000 examiner 
essentially concluded, after considering the overall impact 
of the disability, that the appellant is properly rated for 
his disorder, noting that most of the veteran's current 
impairment is attributable to nonservice-connected disorders. 

In addition, there is no evidence that the veteran's service-
connected disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  While the veteran's 
representative argues that the appellant has been 
hospitalized in the past for his disorder, the representative 
does not argue that the claimant has been hospitalized 
frequently for the disorder at issue.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an increased rating for postoperative 
residuals of an appendectomy for appendiceal abscess with 
recurrent diarrhea is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


